DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 3/14/2019. As directed by the preliminary amendment, claims 1-23 were canceled, claims 24-43 were added, and no claims were amended. Thus, claims 24-43 are pending for this application.
 
Election/Restrictions
 Applicant’s election without traverse of Group I (claims 24-38) in the reply filed on 1/22/2021 is acknowledged. Therefore, claims 24-38 are under examination and claims 39-43 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
 
  Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one joint receptacle unit” (claim 35 line 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the unlabeled rectangular boxes of Fig. 1 (corresponding to reference number 2, 5, 6, 14, 17, 37, 47, and 67 om  Fig. 1) should be provided .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
 Claim 24 is objected to because “at least one control unit at least one device component” in line 4 should be changed to --at least one control unit and at least one device component--.  
Appropriate correction is required.

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling unit for establishing an operational connection between the at least two respiratory therapy devices” in claim 1.
 described in pages 11 and 26 of the specification include: a “USB or Bluetooth connection”, “plug connection” or a “receptacle apparatus”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a coupling unit” in claims 30-32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 24-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 26, and 28-29, the phrase “at least partially functionally expandable and/or at least partially functionally replaceable” is unclear what is meant by the phrase “functionally expandable” (e.g. how can a device be “expandable” by another device?).
Regarding claim 25, the phrase “at least one respiratory therapy device is designed as a ventilator and at least one other respiratory therapy device is designed as a coughing device” is unclear whether the “at least one respiratory therapy device” and the “at least one other 
Regarding claim 26, the phrase “at least one other respiratory therapy device” is unclear whether the “at least one other respiratory therapy device” is the same as, or in addition to, one of the at least two respiratory therapy devices of claim 24.
Regarding claims 27 and 30, the term “can” in line 2 of each claim renders the claims indefinite, as it is unclear if the limitations that follow are part of the claimed invention. See MPEP 2173.05(d).
Regarding claim 28, the phrase “at least one operating unit of at least one respiratory therapy device is at least partially functionally expandable and/or replaceable by at least one operating unit of at least one other respiratory therapy device and wherein a therapy unit of the at least one other respiratory therapy device is controllable from the operating unit of the at least one respiratory therapy device” is unclear whether the “at least one respiratory therapy device” and the “at least one other respiratory therapy device” are the same as, or in addition to, the at least two respiratory therapy devices of claim 24.
Regarding claim 28, the term “in particular” in line 6 renders the claim indefinite, as it is unclear if the limitations that follow are part of the claimed invention. See MPEP 2173.05(d).
Regarding claim 29, the phrase “at least one therapy unit of at least one respiratory therapy device is at least partially functionally expandable and/or replaceable by at least one therapy unit of at least one other respiratory therapy device” is unclear whether the “at least one respiratory therapy device” and the “at least one other respiratory therapy device” are the same as, or in addition to, the at least two respiratory therapy devices of claim 24.
Regarding claim 30, the phrase “a therapy unit of at least one respiratory therapy device can be synchronized with a therapy unit of at least one other respiratory therapy device at least in consideration of at least one device parameter and/or ventilation parameter” is unclear whether the “at least one respiratory therapy device” and the “at least one other respiratory therapy device” are the same as, or in addition to, the at least two respiratory therapy devices of claim 24. 
Furthermore, it is unclear whether the “therapy unit” of each of the at least one respiratory therapy device and at least one other therapy device in claim 30 are the same as, or in addition to, the at least one therapy units of the at least one respiratory therapy device and at least one other therapy device in claim 29.
Regarding claim 31, the phrase “a therapy unit of at least one respiratory therapy device is configured to control, by means of the coupling unit, at least one nebulizer unit arranged in at least one other respiratory therapy device” is unclear whether the “at least one respiratory therapy device” and the “at least one other respiratory therapy device” are the same as, or in addition to, the at least two respiratory therapy devices of claim 24.
Furthermore, it is unclear whether the “therapy unit” of the at least one respiratory therapy device in claim 31 is the same as, or in addition to, the at least one therapy unit of the at least one respiratory therapy device in claim 29.
Regarding claim 32, the phrase “a therapy unit of at least one respiratory therapy device is configured to control, by means of the coupling unit, an exhalation system of at least one other respiratory therapy device” is unclear whether the “at least one respiratory therapy device” and the “at least one other respiratory therapy device” are the same as, or in addition to, the at least two respiratory therapy devices of claim 24.

Regarding claim 33, the phrase “a therapy unit of at least one respiratory therapy device is connectable to at least one expiration part of another respiratory therapy device” is unclear whether the “at least one respiratory therapy device” and the “another respiratory therapy device” are the same as, or in addition to, the at least two respiratory therapy devices of claim 24.
Furthermore, it is unclear whether the “therapy unit” of the at least one respiratory therapy device in claim 33 is the same as, or in addition to, the at least one therapy unit of the at least one respiratory therapy device in claim 29.
Regarding claim 36, the phrases “in relation to a horizontal” in line 3 and “in relation to a vertical” in line 5 are unclear what is being referenced by the terms “a horizontal” and “a vertical” (e.g. a horizontal/vertical axis?).
 Regarding claim 36, the terms “(b)” and “(v)" renders the claim indefinite because it is unclear whether the limitations are part of the claimed invention due to being in parenthesis.  See MPEP § 2173.05(d).
Regarding claim 37, the term “(c)” renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention due to being in parenthesis.  See MPEP § 2173.05(d).
The term "essentially" in claim 38 line 3 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The remaining claims are rejected due to dependence on a rejected base claim.

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 24, 26-27, 29-30, 32-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0199127) in view of Childs (US 2017/0215979).
 Regarding claim 24, as best understood, Garde discloses (Fig. 1) a respiratory therapy system, wherein the respiratory therapy system comprises 

at least one control unit (“at least one processor integral with pressure generator 14 and at least one processor integral with suction generator 32”, paragraph [0025]) and at least one device component (e.g. pressure generator 14 includes a ventilator, see paragraph [0016], suction generator 32 includes a device to apply negative pressure to the suction catheter and dispose of secretions, see paragraph [0020]) which is controllable by the at least one control unit to provide at least one device function (providing positive pressure via pressure generator 14 and negative pressure via suction generator 32).
Garde discloses operational connection between the at least two respiratory therapy devices (“communicatively linked and/or operated separately in a coordinated manner”, paragraph [0020]), wherein at least one device component of the at least one respiratory therapy device is at least partially functionally expandable and/or at least partially functionally replaceable by at least one device component of the at least one other respiratory therapy device (paragraphs [0029]-[0031] disclose a set of routines that adjusts operation of the pressure generator 14 and suction generator 32 based on the routine, thereby providing for both “functional expansion” and “functional replacement”). Though Garde appears to suggest a “coupling unit” that provides for these functional limitations (due to the devices being “communicatively linked”, see paragraph [0020]), Garde is silent regarding at least one coupling unit is provided for establishing an operational connection between the at least two respiratory therapy devices, the at least one coupling unit being configured for controlling the control units of the at least two respiratory therapy devices when the operational connection is established.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory therapy system of Garde to include at least one coupling unit is provided for establishing an operational connection between the at least two respiratory therapy devices, the at least one coupling unit being configured for controlling the control units of the at least two respiratory therapy devices when the operational connection is established, as taught by Childs, for the purpose of allowing the at least two respiratory therapy devices to be adjustably positioned and to communicate information with each other (paragraph [0109] of Childs), thereby improving customization of the therapy system. 
Regarding claim 26, modified Garde discloses at least one display unit of the at least one respiratory therapy device (each of the pressure support device 14 and suction generator 32 of Garde includes an interface, see paragraph [0022] of Garde) is at least partially functionally expandable and/or replaceable by at least one display unit of at least one other respiratory therapy device (see paragraph [0022]).
 Regarding claim 27, as best understood, modified Garde discloses the display units of the operationally- connected respiratory therapy devices can each be oriented in consideration of 
Regarding claim 29, as best understood, modified Garde discloses wherein at least one therapy unit (e.g. ventilator of pressure generator 14) of at least one respiratory therapy device is at least partially functionally expandable and/or replaceable by at least one therapy unit (e.g. negative pressure generator of suction generator 32) of at least one other respiratory therapy device (paragraphs [0029]-[0031] of Garde disclose a set of routines that adjusts operation of the pressure generator 14 and suction generator 32 based on the routine, thereby providing for both “functional expansion” and “functional replacement”).
Regarding claim 30, as best understood, modified Garde discloses wherein, by means of the coupling unit, a therapy unit of at least one respiratory therapy device can be synchronized with a therapy unit of at least one other respiratory therapy device at least in consideration of at least one device parameter and/or ventilation parameter (synchronized function of pressure support device 14 and suction generator 32 in consideration with phase of breathing as well as the routine of the ventilation sequence, see paragraphs [0030] and [0036] of Garde).
Regarding claim 32, as best understood, 
Regarding claim 33, as best understood, modified Garde discloses a therapy unit of at least one respiratory therapy device (ventilator of the pressure generator 14 of Garde) is connectable to at least one expiration part of another respiratory therapy device to establish a flow connection (connectable, at least indirectly, to suction catheter 16 of the suction generator 32), in order to be used as a partial vacuum unit for exhalation in an expiration when an operational connection is established (see paragraphs [0016] and [0020]).
Regarding claim 34, modified Garde discloses the coupling unit (accessory support 20) is configured for at least partially deactivating and/or activating the device component of the at least one respiratory therapy device and/or the device component of the at least one other respiratory therapy device when the respiratory therapy devices are operationally connected (accessory support 20 provides power to the therapy devices 26,26’, and therefore is configured for “at least partially” activating/deactivating (e.g. activation cannot occur, at least in part, unless electrical power is provided to the therapy devices).
Regarding claim 35, modified Garde discloses the system comprises at least one receptacle apparatus (accessory support 20 of Childs, see Fig. 6A) for physically receiving the at least two respiratory therapy devices (devices 26 and 26’ of Childs), the at least one receptacle apparatus comprising at least one joint receptacle unit for the respiratory therapy devices (devices 26,26’ are received on join receptacle unit 20 via coupling sets 156 of Childs).
 Regarding claim 38, as best understood, modified Garde discloses the respiratory therapy devices are arranged in the receptacle apparatus in such a way that a lower edge of one display unit is essentially at the same height as an upper edge of the other display unit (see arrangement of therapy unit 26 and therapy unit 26’ in Fig. 6A, where the bottom edge of unit 26’ is “essentially” at the same height as an upper edge of unit 26).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0199127) in view of Childs (US 2017/0215979), and further in view of Be’eri (US 2007/0199566).
Regarding claim 25, modified Garde discloses wherein at least one respiratory therapy device is designed as a ventilator (pressure generator 14 includes a ventilator, see paragraph [0016]) and at least one other respiratory therapy device is designed as a coughing device (suction device 32 is “configured to controllably apply a negative pressure to suction catheter 16, and may be configured to receive, exhaust, and/or dispose of secretions suctioned from the flow path formed by interface”, see paragraph [0020], and therefore is designed as a coughing device), the ventilator comprising a therapy unit which is designed as a ventilating unit (paragraph [0016]), and the coughing device being configured for targeted assistance of secretion removal from airways of a patient (see paragraphs [0019] and [0020]) and comprising a therapy unit designed as a coughing unit (suction device 32 is “configured to controllably apply a negative pressure to suction catheter 16, and may be configured to receive, exhaust, and/or dispose of secretions suctioned from the flow path formed by interface”, see paragraph [0020], and therefore is designed as a coughing device). 
Modified Garde does not disclose the ventilator comprising a therapy unit which is designed as a ventilating unit which is equipped with a blower unit and/or a valve, and the coughing device being configured for targeted assistance of secretion removal from airways of a patient and comprising a therapy unit designed as a coughing unit which comprises at least one blower unit, the coughing unit which comprises at least one blower unit and at least one valve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilating unit and coughing unit of modified Garde such that the ventilating unit includes a blower and the coughing unit includes at least one blower and at least one valve, as taught by Be’eri, for the purpose of allowing for improved control of the positive and negative airflow and therefore improving regulation of airflow through each respiratory therapy device (paragraph [0064] Be’eri), thereby preventing air backflow.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0199127) in view of Childs (US 2017/0215979), and further in view of Doyle (US 2008/0149099).
 Regarding claim 28, as best understood, modified Garde discloses at least one operating unit of at least one respiratory therapy device (“at least one processor integral with suction generator 32”, paragraph [0025] of Garde) is at least partially functionally expandable and/or replaceable by at least one operating unit of at least one other respiratory therapy device (“at least one processor integral with pressure generator 14, paragraph [0025] of Garde), the 
However, Doyle teaches (Fig. 2) a therapy unit (pump 12 of the suction device 22) of the at least one other respiratory therapy device is controllable from the operating unit of the at least one respiratory therapy device (controller 10’ of positive pressure device 19’, which has a master/slave controller relationship with controller 10’’ of suction device 22, uses feedback signals to determine what phase of the respiratory cycle and then sends signal to controller 10’’ to regulate the therapy unit, pump 12, according to the signals. Thus, the therapy unit 12 is controllable from operating unit of the other respiratory therapy device 19’. See paragraphs [0040]-[0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory therapy system of modified Garde such that a therapy unit of the at least one other respiratory therapy device is controllable from the operating unit of the at least one respiratory therapy device, as taught by Doyle, for the purpose of improving communication and control between the respiratory therapy devices (see paragraph [0040] Doyle), thereby improving customization an individual user.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0199127) in view of Childs (US 2017/0215979), and further in view of Levi (US 2005/0056283).
 Regarding claim 31, modified Garde discloses a therapy unit (ventilator of pressure device 14 of Garde) of at least one respiratory therapy device (pressure support device 14 of Garde) and a coupling unit (accessory support 20 of Childs), but does not disclose the therapy unit is configured to control, by means of the coupling unit, at least one nebulizer unit arranged in at least one other respiratory therapy device.
However, Levi teaches (Fig. 2) a therapy unit (ventilator 24) configured to control, by means of a coupling unit (communication link 28), at least one nebulizer unit (nebulizer 18) arranged in at least one other respiratory therapy device (nebulizer device 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Garde to include the therapy unit is configured to control, by means of the coupling unit, at least one nebulizer unit arranged in at least one other respiratory therapy device, as taught by Levi, for the purpose of allowing respiratory therapy to include a nebulizer to deliver a medicament, thereby improving patient outcome.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0199127) in view of Childs (US 2017/0215979), and further in view of Schwaibold (US 2016/0067434).
 Regarding claim 36, as best understood, modified Garde discloses the respiratory device and the other respiratory device (positive pressure generator 14 and suction device 32 of Garde), each having their own displays (paragraph [0022] of Garde), are arranged in the receptacle apparatus (devices 26,26’ arranged in accessory support 20 of Childs, see Fig. 6A Childs), but does not in such a way that a display unit of one respiratory therapy device is 
However, Schwaibold teaches (Fig. 7) a respiratory theraphy device (breathing device 70) including a display (display 71) inclined at an angle in relation to both a vertical and a horizontal in a range of 40-45 degrees (20-70 degrees, paragraph [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory therapy devices of modified Garde such that a display unit of one respiratory therapy device is arranged inclined at an angle in relation to a horizontal and this angle is in the range of from 40 to 45 degrees, and wherein a display unit of the other respiratory therapy device is arranged inclined at an angle in relation to a vertical and this angle is in the range of from 40 to 45 degrees, as taught by Schwaibold, for the purpose of allowing a user to conveniently read the parameters when lying, standing or sitting (paragraph [0080] Schwaibold).
 Regarding claim 37, as best understood, modified Garde discloses the respiratory therapy devices are arranged in the receptacle apparatus in such a way that the display units have an angle in relation to one another which is greater than 90 degrees (respiratory therapy devices 26,26’ shown in Fig. 6A of Childs are arranged such that the angles between the displays, taught by Schwaibold, are greater than 90 degrees (appears to be 180 degrees)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Isaza (US 2008/0060646) discloses a therapy system having inhalation and exhalation valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW R MOON/Examiner, Art Unit 3785          

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785